11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re J.W.L. and W.D.L., children
            No. 11-04-00242-CV -- Appeal from Brown County
 
            Penny Helms has filed in this court a motion to dismiss her appeal.  In her motion, Helms
states that she no longer desires to appeal the trial court’s order in this case.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
October 28, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.